COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00088-CR


Aaron John Lewis Jr.                       §     From the 396th District Court

                                           §     of Tarrant County (1201632D)

v.                                         §     November 21, 2013

                                           §     Opinion by Justice Gardner

The State of Texas                         §     (p)

                                   JUDGMENT

        This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.

     • We subtract $1000.00 from the amount ordered repaid as appointed
       attorney fees and affirm the trial court’s order that Appellant repay attorney
       fees incurred at the time he was placed on probation in the amount of
       $725.00, and we strike from the judgment the language indicating that
       attorney fees are “ORDERED AS A CONDITION OF PAROLE UNDER
       ARTICLE 26.05 (g).”

     • We delete from the reparations amount recited in the judgment $561.00
       that was identified as a fine.

     • We modify the judgment to reflect court costs of $274.00 instead of
       $299.00.
   • We strike from the reparations recited in the judgment $20.00 identified as
     “Due to CSCD.”

      Accordingly, the judgment is modified to reflect a change in the total

amount of reparations owed from $2,306.00 to $725.00. That $725.00 is ordered

repaid as appointed attorney fees payable to and through the District Clerk’s

Office of Tarrant County, Texas. It is ordered that the judgment of the trial court

is affirmed as modified.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By _________________________________
                                       Justice Anne Gardner